Citation Nr: 1524265	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  13-10 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for mononeuritis multicomplex.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 1954 to May 1958 and from June 1958 to June 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in March 2015.  A transcript of the hearing is in the file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has developed mononeuritis multicomplex as a result of military service.  He has testified that he has experienced symptoms of pain, numbness, and burning in his bilateral upper extremities since 1967.  

The available service treatment records do not show a diagnosis of mononeuritis multicomplex or complaints of numbness and/or burning in the bilateral hands or fingers.

Post-service treatment records reflect diagnoses of carpal tunnel syndrome, neuropathy, and peripheral neuropathy in response to the Veteran's report of a long-standing complaint of numbness in his hands and fingers.  

In a statement received in October 2003, a private neurologist (Dr. Hawley) provided a diagnosis of mononeuritis multicomplex and indicated that he did not know the etiology of the disorder.  

At a VA examination in September 2010, an examiner indicated that the Veteran's mononeuritis multicomplex was worsened by his service-connected diabetes.  This opinion was not, however, supported with clinical rationale and it is unclear whether any worsening of the disorder is permanent in nature.  The Board notes that the term "aggravation" means a permanent increase in a claimed disability. 

In February 2013, a different VA examiner indicated that the mononeuritis multicomplex of the bilateral upper extremities is of unknown etiology per neurology notes in the claims file.  This opinion is also not supported with a clinical rationale.  

The two VA opinions are inadequate as neither is supported by a clinical rationale and neither addresses whether the Veteran's subjective complaints, which he credibly asserts had onset in service, are related to the currently diagnosed mononeuritis multicomplex disorder.  For a medical opinion (and rationale) to be adequate it should describe the disability in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  For these reasons, a new VA examination and opinion is required.

In addition, the Veteran has testified that additional service treatment records are available.  He has reported that he received treatment at the Womack Hospital at Fort Bragg in October 1970 or sometime in 1971.  He also recalls being treated and/or evaluated in 1967 at a hospital on Seymour Johnson Air Force Base (AFB) in North Carolina.  The file also does not contain medical records from these facilities.  On remand, the file should be updated with any outstanding service treatment records.

Finally, as the claim is being remanded, the Veteran should also be afforded the opportunity to identify any other outstanding VA or non-VA medical treatment records.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact all appropriate repositories of records and obtain complete copies of the Veteran's service treatment records, in particular those concerning treatment from the Womack Hospital in October 1970 or in 1971; and the Air Force hospital at Seymour Johnson AFB in North Carolina, in 1967. 

All efforts to locate such records must be documented and must continue until it is reasonably certain that such records do not exist and that further efforts to obtain those records would be futile.  If such records are not available from any repository of records, issue a formal finding of unavailability and notify the Veteran that additional service treatment records were not found.

2.  Request that the Veteran identify all private providers that have treated him for his mononeuritis multicomplex, and after obtaining any necessary authorization, associate such records with the claims file.  Also, update the file with VA medical records dated since January 2012.  All efforts to obtain such records should be fully documented.

3.  Schedule the Veteran for a VA examination by an appropriate medical professional.  The entire record must be reviewed by the examiner.   

a) The examiner is to provide an opinion whether it is at least as likely as not (a 50 percent or greater probability) that the current mononeuritis multicomplex had onset during the Veteran's active duty service; or within the initial year after separation; or is otherwise related to such service.  

The opinion must address the Veteran's competent reports regarding the onset, recurrence, and nature of his symptoms. 

b) The examiner must also provide an opinion as to whether the mononeuritis multicomplex is either caused by or aggravated by the Veteran's service-connected diabetes mellitus.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the mononeuritis multicomplex prior to aggravation by the service-connected diabetes mellitus.

All opinions must be supported by a complete and thorough rationale.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he must indicate this and discuss why an opinion cannot be provided.  

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the claim.  If the benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him the opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




